Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2004

Jones v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 03-1661




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Jones v. Comm Social Security" (2004). 2004 Decisions. Paper 745.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/745


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FO R TH E THIRD CIRCUIT
                                                             March 29, 2004

                                            No. 03-1661
                                     Tie-Ease L. Jones, Appellant
                                                  vs.
                                    Commissioner Social Security

                    (Western District of PA - Pittsburgh Civil No. 01-cv-02305)

Present:    ALITO and CHERTOFF, Circuit Judges, DEBEVOISE, District Judge

            Motion by Appellee Comm Social Security to Publish Court’s Previously
            Issued Opinion.


Response due by 4/09/04.                                    Chiquita Dyer
Opinion and Judgment entered 2/10/04.                       Case Manager          267-299-4919
Mandate due to issue on 4/2/04.
                                            ORDER
The foregoing motion is GRANTED.




                                                      By the Court,


                                                      /s/Michael Chertoff, Circuit Judge

Dated: April 14, 2004
CMD/cc: Zenford A. Mitchell, Esq.
        Shawn C. Carver, Esq.